      Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 1 of 29



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

UNITED STATES OF AMERICA,


      vs.                                               1:19-CR-156
                                                        1:20-MC-57
                                                        (MAD)
XIAOQUING ZHENG and ZHAOXI ZHANG,

                        Defendants.
____________________________________________

IN RE: GENERAL ELECTRIC,

                           Non-Party Intervenor,

____________________________________________


APPEARANCES:                                  OF COUNSEL:

OFFICE OF THE UNITED                          RICHARD D. BELLISS, AUSA
STATES ATTORNEY                               EMILY C. POWERS, AUSA
James T. Foley U.S. Courthouse
445 Broadway, Room 218
Albany, New York 12207-2924
Attorneys for the Government

LUIBRAND LAW FIRM, PLLC                       KEVIN A. LUIBRAND, ESQ.
950 New Loudon Road
Latham, New York 12110
Attorneys for Defendant Zheng

MICHELMAN & ROBINSON, LLP                     BRADLEY L. HENRY, ESQ.
800 3rd Avenue, 24th Floor
New York, New York 10022
Attorneys for Defendant Zheng

CLIFFORD CHANCE US LLP                        CELESTE L. KOELEVELD, ESQ.
31 West 52 Street                             MINJI REEM, ESQ.
New York, New York 10019
Attorneys for General Electric
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 2 of 29



HINCKLEY, ALLEN & SNYDER LLP                         MICHAEL L. KOENIG, ESQ.
30 South Pearl Street, Suite 901
Albany, New York 12207
Attorneys for General Electric

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Defendant Xiaoping Zheng ("Defendant") was hired by General Electric ("GE") in 2008

and worked at GE as a full-time engineer until on or about August 1, 2018, the date of his arrest.

On April 18, 2019, Defendant was charged along with Zhaoxi Zhang in Indictment No. 1:19-cr-

156 with theft of GE's trade secrets and economic espionage. See Dkt. No. 25. According to the

fourteen-count Indictment, Defendant, while employed at GE Power & Water in Schenectady,

New York, exploited his access to GE's files by stealing proprietary technology relating to various

components and testing systems associated with GE gas and steam turbines. See id. The

Indictment further alleges that Defendant, in violation of GE policy and terms of employment,

transferred the stolen GE files in encrypted emails to his business partner in China (Zhang) to

benefit to benefit their two Chinese companies – Liaoning Tianyi Aviation Technology Co., Ltd.

("LTAT") and Nanjing Tianyi Avi Tech Co., Ltd. ("NTAT") – in researching, developing, and

manufacturing parts for turbines. According to the Indictment, LTAT and NTAT are owned,

controlled, sponsored, commanded, managed, and dominated by the Chinese government. See id.

The Indictment further alleges that Defendant and Zhang conspired to commit economic

espionage, as the thefts of GE's trade secrets were carried out knowing and intending that the

thefts would benefit China and one or more of its foreign instrumentalities (including LTAT and

NTAT). See id.


                                                 2
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 3 of 29



       Currently before the Court is GE's motion to quash Defendant's Rule 17(c) third-party

subpoena.

                                         II. DISCUSSION

A.     Subpoena at Issue and GE's Motion

       In the subpoena at issue, Defendant makes twenty-five requests (broken up into four broad

categories) seeking documents and information relating to a twelve year time period from January

1, 2008 to the present. See Dkt. No. 76-1 at 5-7. The Court will address each request in turn.

       Specifically, the categories and twenty-five requests are set forth below:

       Documents related to the identification of trade secrets.

       1.      All GE documents including the alleged trade secrets at issue in the
               indictment.

       2.      All technical reports on the development of the carbon seal design
               identified in the Indictment, specifically including but not limited to the
               Microsoft Word document believed to be stored in the file system path
               "d:\users\204050598\documents\NTI\2018\carbon\design tool".

       3.      All documents and CAD models on GE's Schenectady Warehouse server or
               any other computer accessible by Dr. Zheng during his employment at GE
               that are related to gas turbine combustors and fuel nozzles, specifically
               including documents sufficient to understand their structures to determine
               whether the fix outlined in the Root Cause Analysis related to the
               combustor fuel nozzle leak in a Pakistan gas turbine would need a backup
               plan.

       Documents Related to GE's protection of the trade secrets.

       4.      All documents related to any prior disclosure outside GE of the alleged
               trade secrets at issue, by GE or otherwise, including disclosures pursuant to
               non-disclosure or other similar agreements.

       5.      All non-disclosure agreements with GE vendors manufacturing seals for
               GE Power and GE Aviation.

       6.      All GE patents in the U.S. and/or China on GE products in the areas that
               Dr. Zheng worked.

                                                  3
Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 4 of 29




7.     All files downloaded and/or accessed by Dr. Murat Ozmusul from the
       LTAT computer system, including any alleged GE files.

8.     Qualification documents from the "NTI Project" related to "advanced brush
       seal" U8668 versus U8227.

9.     All documents and records indicating which of the 200 MatLab files
       allegedly downloaded by Dr. Zheng were hosted on GE system or server
       requiring special privileges to perform a download.

Documents related to GE's valuation of trade secrets.

10.    All documents related to General Electric Company's ("GE") calculation of
       the value of the alleged trade secrets at issue in the Indictment, including,
       but not limited to underlying notes, calculations, communications, budgets
       and audits.

Documents related to Dr. Zheng's misappropriation of trade secrets.

GE's need for additional material providers

11.    Documents related to GE Power's and GE Aviation's operations in China
       detailing the number of facilities, number of employees, technologies
       created or serviced from those facilities and the dates each facility was
       opened.

12.    All internal and external documents and communications related to GE
       Power or GE Aviation's seal suppliers shutting down operations and/or
       moving operations to Florida from Massachusetts.

13.    An accounting of all GE Power and GE Aviation's equipment and service
       sales to the Chinese government, Chinese entities and Chinese persons in
       the last five years.

14.    The identification by company name and location of any brush seal vendors
       used by GE that are currently using a wrapping drum to make brush seals
       for GE steam turbine, gas turbine and/or aviation.

15.    The presentation entitled "Update on Kazan Fuel Nozzle Fracture and
       Liberation RCA" by Rachel Hutchinson, presented on 10/18/2017 to the
       weekly "CEO Forum" meeting.

GE's knowledge and approval of Dr. Zheng's activities


                                         4
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 5 of 29



       16.     All internal documents and communications regarding GE's analysis and
               decision on Dr. Zheng's interest in working on projects outside GE.

       17.     GE standards for awards to employees.

       18.     All materials submitted to the Department of Energy related to any project
               that Dr. Zheng was the principal investigator, including the submitted
               proposal, reward letter, signed contract and budget plan.

       19.     All emails between GE and Dr. Zheng requesting that he assist GE China in
               finding a new brush seal supplier in China.

       20.     All emails exchanged between Dr. Zheng and GE's IT Department
               regarding software license usage in connection with MatLab, specifically
               including but not limited to exchanges regarding the permissible time
               period for such license usage in 2018.

       Whether Dr. Zheng appropriated the trade secrets

       21.     All documents related to GE's monitoring of Dr. Zheng's activities on his
               GE workstation from November 1, 2017 to July 6, 2018.

       22.     All GE documents and communications related to Dr. Zheng's activities
               related to the alleged theft of trade secrets.

       23.     All GE policies on working on outside projects.

       24.     All electronic communication between Dr. Zheng and any alleged co-
               conspirator.

       25.     Identification of any monitoring software installed on Dr. Zheng's iPhone X
               (produced as 1B8).

Dkt. No. 76-1 at 5-7.

       Throughout the course of the Government's investigation, and in connection with

discovery, GE has already produced a significant volume of documents and other materials to the

Government and Defendant. For example, GE has provided the Government with the following:

(1) a copy of the hard drive of Defendant's GE computer, which GE contends contains the

documents identified in the Indictment as the trade secrets Defendant allegedly stole from GE; (2)


                                                5
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 6 of 29



documents and videos reflecting Defendant's alleged misappropriation of trade secrets at issue in

the Indictment; (3) a list of Defendant's patents; (4) GE's draft damages assessments; (5)

Defendant's conflict of interest disclosures referenced in the Indictment; (6) GE's policies on the

use of GE's intellectual property, information resources, and working on outside projects; (7)

Defendant's training and acknowledgment records; and (8) screenshots of the consent banners and

security warnings GE employees see when they log onto their computers. See Dkt. No. 1-1 at 6.

       Additionally, prior to the subpoena at issue, on January 31, 2020, Defendant sent a letter

requesting discovery from the Government and GE, which listed most of the information

contained in the subpoena. See Dkt. No. 71-4 at 1-8. On March 31, 2020, in response to

Defendant's requested discovery, GE submitted a comprehensive response, providing additional

information, explaining how information either did not exist or was not available for production,

and suggesting that Defendant's counsel specify, clarify, or narrow other requests, as appropriate.

See Dkt. No. 71-7 at 1-7.

       According to GE, rather than "specifying, clarifying or narrowing his vague and overbroad

discovery requests, Defendant merely repeated them in the Rule 17(c) Subpoena, with little

justification beyond conclusory statements that the materials sought are evidentiary and relevant."

Dkt. No. 1-1 at 6. GE argues that Defendant's requests "read like civil discovery requests" and

notes that in "18 of the 25 requests, Defendant seeks 'any and all' documents or communications

relating to various topics – most of which bear no apparent relevance to the charges in the

Indictment." Id. at 7. Further, GE contends that many of the requests seek documents that

Defendant has already received from the Government. See id. GE continues that, "while

Defendant divides his requests into categories and sub-categories, Defendant nowhere explains

how the actual requests seek relevant, admissible evidence connected to those category titles." Id.

                                                  6
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 7 of 29



As such, with the exception of a handful of the requests, GE contends that the subpoena should be

quashed.

B.     Standard

       Rule 17(c) of the Federal Rules of Criminal Procedure provides as follows:

               (1) In General. A subpoena may order the witness to produce any
               books, papers, documents, data, or other objects the subpoena
               designates. The court may direct the witness to produce the
               designated items in court before trial or before they are to be offered
               in evidence. When the items arrive, the court may permit the parties
               and their attorneys to inspect all or part of them.

               (2) Quashing or Modifying the Subpoena. On motion made
               promptly, the court may quash or modify the subpoena if
               compliance would be unreasonable or oppressive.

Fed. R. Crim. P. 17(c).

       Rule 17(c) subpoenas "are held to a strict standard" developed by the Supreme Court in

United States v. Nixon, 418 U.S. 683 (1974). Under this standard, the moving party must

establish that "(1) that the documents are evidentiary and relevant; (2) that they are not otherwise

procurable reasonably in advance of trial by exercise of due diligence; (3) that the party cannot

properly prepare for trial without such production and inspection in advance of trial and that the

failure to obtain such inspection may tend unreasonably to delay the trial; and (4) that the

application is made in good faith and is not intended as a general 'fishing expedition.'" Nixon, 418

U.S. at 699-700. When a party moves to quash a subpoena as "unduly 'unreasonable or

oppressive,' ... the party seeking compliance must make a preponderance showing that the

materials requested are relevant, specifically identified, admissible, and not otherwise procurable

by the exercise of due diligence." United States v. Barnes, 560 Fed. Appx. 36, 39-40 (2d Cir.

2014) (citing Nixon, 418 U.S. at 699-700).


                                                  7
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 8 of 29



C.     Application1

       Although the Court will address each of twenty-five requests in the Subpoena in turn, the

Court begins by making three general observations. First, the Subpoena seeks information that is

otherwise obtainable through the exercise of due diligence, including various categories of

information that GE has already produced to the Government and information that is publically

available. See, e.g., Dkt. No. 76-1 at Requests 1 & 6. Second, for many of the categories of

information sought, Defendant has failed to offer any cogent explanation as to how the

information sought would be admissible at trial, let alone how such information is even relevant

to the crimes charged in the Indictment. See United States v. Mendinueta-Ibarro, No. 12-cr-379,

2013 WL 3871392, *2 (S.D.N.Y. July 18, 2013) ("Subpoenas seeking 'any and all' materials,

without mention of 'specific admissible evidence,' justify the inference that the defense is

engaging in the type of 'fishing expedition' prohibited by Nixon") (citations omitted). Third, the

Subpoena does not seek specific, identifiable pieces of evidence as required by Rule 17, and




       1
         In his response to the motion to quash, Defendant contends that GE's motion should be
denied because "the Court has already determined that all of Dr. Zheng's requests are relevant,
admissible, and specific[.]" Dkt. No. 13 at 5. According to Defendant, in granting Defendant's
motion and issuing the Subpoena, the Court necessarily determined that Defendant had met his
burden under Rule 17(c). See id. at 5-6. Further, Defendant claims that, by filing its motion to
quash, GE is "now unnecessarily prolonging this issue." Id. Contrary to Defendant's position, GE
is not unnecessarily prolonging this issue by moving to quash, which it clearly has the right to do.
Further, when the Court issued the Subpoena, no findings were made on the record. Rather, when
the Government indicated that it did not oppose issuing the subpoena, the Court issued the
Subpoena and terminated the motion as moot. Rather, Rule 17(c)(2) clearly indicates that, once a
motion to quash is made, the Court may quash or modify the subpoena "if compliance would be
unreasonable or oppressive." Fed. R. Crim. P. 17(c)(2). Under Defendant's logic, the section of
Rule 17 providing for a motion to quash would be meaningless.
                                                  8
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 9 of 29



instead sets forth exceedingly broad, open-ended categories of information that covers a twelve-

year time frame.2

       1. Requests related to the identification of trade secrets (Nos. 1-3)

               a. Request No. 1

       In his first request, Defendant seeks "[a]ll GE documents including the alleged trade

secrets at issue in the indictment." GE claims that it has already provided the Government all

materials responsive to this request and that these materials have been produced to Defendant.

See Dkt. No. 1-1 at 11. Further, GE argues that the overbreadth of this request, and all similar

requests, is evident on the face of the request, given the definition of the word "All" as used in the

Subpoena. See id. at 10.3 In response, Defendant contends that GE misconstrues this request, and

that it is not overbroad. See Dkt. No. 13 at 8. Defendant further sets forth the definition of a trade

secret and discusses the proposed testimony of the Government's "Seal Expert." Id. at 8-9.

       Notably absent from Defendant's response is an explanation to GE's assertion that this

information is already in his possession and otherwise obtainable through the exercise of due

diligence. To the contrary, Defendant makes no attempt to distinguish between the materials that

the Government has already produced to Defendant and those that Defendant seeks through the

Subpoena. Where, as here, there is "overlap between the reach of the Subpoena[ ] and the


       2
         Schedule A, Instruction C of the Subpoena provides as follows: "Time Period: Unless
otherwise stated in the 'Documents to be Produced' section, this subpoena refers to the time frame
from January 1, 2008, through the date of subpoena compliance and calls for the production of all
responsive documents dated, composed, revised, or referred to at any time during that time frame.
Documents created prior to January 1, 2008, that have been used or relied on by you since January
1, 2008, or that describe any duties, obligations, or policies that were in effect after January 1,
2008, are within the time frame of this request." Dkt. No. 76-1 at 4.
       3
         As set forth in the "Definitions" section of the Subpoena, the term "'[a]ll' shall be
construed to include 'any,' and 'any shall be construed to include 'all.' Both terms also include
'each and every.'" Dkt. No. 76-1 at 3.
                                                  9
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 10 of 29



government's production during discovery," and the proponent fails to "successfully distinguish[ ]

the materials that the government already produced from the materials to which [the proponent]

claims entitlement by subpoena," it must be quashed. United States v. Bergstein, No. 16-cr-746,

2017 WL 6887596, *5 (S.D.N.Y. Dec. 28, 2017). "Nixon's specificity requirement does not

permit a defendant to force a non-party by subpoena to replicate all or part of the government's

discovery productions in the hope that the non-party's production will produce something more."

Id.

        Moreover, Defendant's assertion that this request is "tied to a specific item of evidence" is

nonsensical. On its face, the request broadly seeks "[a] GE documents" pertaining to the trade

secrets at issue in the Indictment which, under the Subpoena's broad definition of "documents,"

encompasses a vast universe of materials. Moreover, as reflected in the part of the expert

disclosure quoted in Defendant's opposition, "[t]he files to be opined on by said Seal expert" are

attachments to emails specifically identified in the Indictment as "the alleged e-mail thefts" – the

emails and attachments that the Government has already provided to Defendant. See Dkt. No. 71-

5 at 1-3.

        Accordingly, the Court grants GE's motion to quash as to Request No. 1.

               b. Request No. 2

        In his second request, Defendant seek "[a]ll technical reports on the development of the

carbon seal design identified in the Indictment, specifically including but not limited to the

Microsoft Word document believed to be stored in the file system path

'd:\users\204050598\documents\NTI\2018\carbon\design tool'." In its motion, GE contends that

"[a]ny documents stored in the above-referenced file path, to the extent they exist, would most

likely – and most conveniently – be found on the hard drive of Dr. Zheng's GE computer. GE has

                                                  10
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 11 of 29



already provided the hard drive to the Government, and GE understands that the Government has

made a copy available to Defendant." Dkt. No. 1-1 at 12. Further, GE argues that the request for

"[a]ll technical reports on the development of the carbon seal design identified in the Indictment"

should be quashed because it does not satisfy the specificity requirement. See id. In response,

Defendant contends that "GE in stating that the technical reports 'most likely' are on the hard drive

imply that there is still a possibility that they may be found elsewhere. This information being

'most likely' on a hard drive is not within the ballpark of an acceptable response and Dr. Zheng

seeks this targeted information." Dkt. No. 13 at 10. Defendant further argues that this request is

sufficiently specific. See id.

       Again, Defendant's request is not sufficiently specific and he fails to remove from the

request materials that the Government has already produced and are in his possession. Further, in

response to GE's assertion that the requested materials are most likely on the copy of Defendant's

hard drive – which GE provided to the Government, and which Defendant received from the

Government – Defendant offers nothing but sheer speculation about the "possibility" that the

requested information "may be found elsewhere." Defendant's refusal to acknowledge whether

the requested information is already in the hard drive is telling: either he has not reviewed the hard

drive (and, therefore, is unable to establish that the requested materials cannot be obtained by

exercising due diligence) or Defendant seeks to engage in a fishing expedition in hopes of finding

unspecified materials beyond those already on the hard drive.

       Additionally, Defendant implies that GE has somehow failed to meet its evidentiary

burden by "not provid[ing] any evidence to support its claims that the requests are unreasonable or

oppressive." Dkt. No. 13 at 25. However, as the Supreme Court found in Nixon, and as the

district courts in the Second Circuit have made clear, the "party responding to a motion to quash

                                                  11
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 12 of 29



must make a preponderance showing that the materials requested are relevant, specifically

identified, admissible, and not otherwise procurable by the exercise of due diligence." United

States v. Pena, No. 15-cr-551, 2016 WL 8735699, *2 (S.D.N.Y. Feb. 12, 2016) (citations

omitted).

       Accordingly, the Court grants GE's motion to quash as to Request No. 2.

               c. Request No. 3

       In his third request, Defendant seeks "[a]ll documents and CAD models on GE's

Schenectady Warehouse server or any other computer accessible by Dr. Zheng during his

employment at GE that are related to gas turbine combustors and fuel nozzles, specifically

including documents sufficient to understand their structures to determine whether the fix outlined

in the Root Cause Analysis related to the combustor fuel nozzle leak in a Pakistan gas turbine

would need a backup plan." GE contends that this request fails the specificity and relevance tests

insofar as it seeks "[a]ll documents and CAD models" related to "gas turbine combustors and fuel

nozzles," that bear no apparent connection to the specific allegations against Defendant. Dkt. No.

1-1 at 13. GE continues that "it is unclear how a 'Root Cause Analysis related to the combustor

fuel nozzle leak' in an unspecified 'Pakistan gas turbine' has any bearing on the trade secret thefts

outlined in the Indictment." Id. In response, Defendant contends that this request "is directly in

response to paragraph 79 in the Indictment which alleges that Dr. Zheng obtained information on

fuel nozzles and that his actions were his attempt to take GE trade secrets." Dkt. No. 13 at 10.

Defendant alleges, by way of background, that he had been invited by GE to presentations for his

insight on a nozzle issue with regard to a foreign-purchased GE turbine that had significant nozzle

issues and that his input was invited by GE. See id. Further, Defendant contends that this request

is sufficiently specific because "its use of the phrase 'All documents' is directly linked to a highly

                                                  12
      Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 13 of 29



specific category of evidence, i.e. CAD models on GE's Schenectady Warehouse server or any

other computer accessible by Dr. Zheng during his employment at GE that are related to gas

turbine combustors and fuel nozzles." Id. at 11.

       First, nothing about paragraph 79 of the Indictment demonstrates that this evidence would

be relevant to any potential defense. Paragraph 79 specifically relates to an email Defendant sent

on October 23, 2017 from his GE email account to his personal Hotmail account, which allegedly

contained a file with encrypted "design schematics for a proprietary GE gas turbine combustion

system, including the fuel nozzles, which design schematics are GE trade secrets within Trade

Secret Category 4." Dkt. No. 25 at ¶ 79. This request in no way relates to the trade secrets

Defendant is alleged to have delivered to his business partner and co-Defendant in China.

       Second, as GE correctly notes, Defendant's attempt to frame Request No. 3's request for

"[a]ll documents" as "directly linked to a highly specific category of evidence," i.e., CAD models,

is belied by the language of the request. Request No. 3 plainly seeks "[a]ll documents and CAD

models on GE's Schenectady Warehouse server or any other computer accessible to Dr. Zheng

during his employment at GE[.]" On its face, this is far from a request for a "highly specific

category of evidence."

       Accordingly, the Court grants GE's motion to quash as to Request No. 3.

       2. Requests related to GE's protection of the trade secrets (Nos. 4-9)

               a. Request Nos. 4 & 5

       In his fourth request, Defendant seeks "[a]ll documents related to any prior disclosure

outside GE of the alleged trade secrets at issue, by GE or otherwise, including disclosures

pursuant to non-disclosure or other similar agreements." In the fifth request, Defendant seeks

"[a]ll non-disclosure agreements with GE vendors manufacturing seals for GE Power and GE

                                                   13
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 14 of 29



Aviation." In its motion, GE contends that these requests are insufficiently specific, irrelevant,

and/or otherwise procurable through a reasonable exercise of diligence. See Dkt. No. 1-1 at 14.

Further, GE asserts that it is unaware of any disclosure outside of GE in the absence of a non-

disclosure or other similar agreement. See id. Moreover, GE contends that it has identified four

non-disclosure agreements entered into with third-party vendors of gas turbine parts involving the

seal technology at issue in the Indictment and that it is providing Defendant with those non-

disclosure agreements. See id. To the extent that the requests seek non-disclosure agreements

beyond the four that have been identified, GE argues that the requests fail to satisfy the specificity

requirement and that the request for "[a]ll non-disclosure agreements with GE vendors

manufacturing seals for GE Power and GE Aviation," regardless of whether the trade secrets at

issue in the Indictment were disclosed to all such vendors, seeks irrelevant information and is

unduly oppressive and burdensome. See id. In response, Defendant contends that these requests

go to the core of his defense because, if the alleged trade secrets in the Indictment were known in

the industry or subject to publicly filed patents, then they would not be considered trade secrets.

See Dkt. No. 13 at 12.

       As GE notes in its reply, Defendant fails to offer any explanation as to how the terms of

GE's non-disclosure agreements with its vendors are relevant to his defense, much less offer any

reason why he needs an unspecified universe of non-disclosure agreements beyond the four that

GE has already produced. Additionally, the Court agrees that Defendant's request for all non-

disclosure agreements with seal vendors for both GE Power and GE Aviation is unduly oppressive

and unreasonable, especially in light of the fact that GE has represented that all vendors were

required to sign non-disclosure agreements and has provided four samples of those agreements. It



                                                  14
      Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 15 of 29



is unclear how providing an unspecified additional amount of these agreements would lead to

relevant, admissible evidence.

       Accordingly, the Court grants GE's motion to quash as to Request Nos. 4 & 5.

               b. Request No. 6

       In his sixth request, Defendant seeks "[a]ll GE patents in the U.S. and/or China on GE

products in the areas that Dr. Zheng worked." GE contends that its patents in the United States

and China are publicly available and may easily be obtained by Defendant through a basic online

search. See Dkt. No. 1-1 at 15. Therefore, GE argues that Defendant fails to establish that these

documents are not otherwise procurable through reasonable diligence. See id. Moreover, GE

contends that the request is unduly burdensome and fails the specificity requirement in that the

request seeks "[a]ll GE patents in the U.S. and/or China on GE products in the areas that Dr.

Zheng worked" over the course of his ten-year employment period at GE. See id. In response,

Defendant argues that this request only seeks his patent work at GE, "which would reveal that

much of the work that Dr. Zheng is accused of doing was consistent with developing patents for

GE at other periods throughout his time working for GE." Dkt. No. 13 at 13. Defendant

continues that "[o]nly GE records reveal exactly which patented projects Dr. Zheng worked on.

The patents themselves – which make a matter public and no longer a trade secret – do not

necessarily reveal Dr. Zheng's role." Id. In its reply, GE argues that the request imposes an

unreasonable and oppressive burden on GE because GE does not maintain records of patents that

each employee has worked on. See Dkt. No. 17 at 10.

       The Court agrees with GE that this request is unduly oppressive and burdensome since GE

does not maintain records of patents that its employees have worked on. Defendant is in a better



                                                 15
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 16 of 29



position to assess the patents that he worked on during his employment with GE. Accordingly,

the Court grants GE's motion to quash as to this request.

                  c. Request No. 7

       In his seventh request, Defendant seeks "[a]ll files downloaded and/or accessed by Dr.

Murat Ozmusul from the LTAT computer system, including any alleged GE files." GE contends

that this request fails to satisfy the specificity requirement and that Defendant fails to establish

how this request is relevant to GE's protection of its trade secrets, much less the trade secrets at

issue in the Indictment. See Dkt. No. 1-1 at 15. GE further asserts that it has been informed and

believes that this information is available from the Government. See id. Defendant responds that

this information is relevant because Dr. Ozmusul has been identified by the Government as a

material witness and that had independent access, as a GE employee, to GE internal documents

and was in a position to remove documents and assign responsibility to Defendant. See Dkt. No.

13 at 14.

       Again, this request is exceedingly broad. Defendant's request does not attempt to limit the

documents he seeks to those relevant to the trade secrets/documents identified in the Indictment.

Rather, it seeks "[a]ll files download and/or accessed by Dr. Murat Ozmusul," without limiting his

request to only those documents or downloads that would be potentially relevant to any defense.

Therefore, the Court grants GE's motion to quash Request No. 7.

                  d. Request No. 8

            In his eighth request, Defendant seeks "[q]ualification documents from the 'NTI Project'

related to 'advanced brush seal' U8668 versus U8227." GE contends that "Defendant fails to

establish how this information is relevant to GE's protection of its trade secrets, much less the

trade secrets at issue in this case." Dkt. No. 1-1 at 15. In response, Defendant contends that the

                                                   16
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 17 of 29



Indictment alleges an August 22 transfer by email by Defendant of specific documents. See Dkt.

No. 13 at 14. Defendant continues that the target document in the subpoena which is sought –

qualification documents for the NTI project related to advanced brush seal U8668 versus U8227 –

will show that the transferred document was not a GE-created trade secret, but a patented vendor

drawing that GE duplicated and used in its own manufacturing process. See id. Defendant further

alleges that GE had also patented that process, which means that both the underlying U8227

qualification document and designs which originated from the vendor, are public documents, as

patented, and that the U8668 manufacturing process is patented by GE. See id. Therefore,

Defendant contends that the document will refute the allegation contained in the Indictment that

these were GE trade secrets. See id.

       Defendant has still failed to explain how "[q]ualification documents" from the NTI Project

related to "advanced brush seal" U8668 versus U8227 are relevant to the August 22 trade secret

transfer alleged in the Indictment. According to the Indictment, that transfer included a five-page

design schematic for the manufacture of metal brush seal for steam turbines. See Dkt. No. 25 at

¶¶ 71-72. This five-page design schematic was allegedly hidden along with several other

documents in a file called "overview-zip.zip" and delivered to Defendant's co-defendant in China.

Whether this particular schematic was a trade secret, as alleged in the Indictment, or "a patented

vendor drawing that GE duplicated and used in its own manufacturing process," as Defendant

claims, turns on the contents of the five-page document and the allegedly patented technology

(which would be publicly available). Therefore, the "[q]ualification documents" are not relevant

to that question.

       Accordingly, the Court grants GE's motion to quash as to Request No. 8.

               e. Request No. 9

                                                 17
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 18 of 29



       In his ninth request, Defendant seeks "[a]ll documents and records indicating which of the

200 MatLab files allegedly downloaded by Dr. Zheng were hosted on GE system or server

requiring special privileges to perform a download." GE contends that this request also fails the

specificity requirement and that Defendant fails to establish how this information is relevant to

GE's protection of its trade secrets. See Dkt. No. 1-1 at 16. Further, GE asserts that there is no

readily available method by which it could determine which of the 200 MatLab files "were hosted

on [a] GE system or server requiring special privileges to perform a download." Id. Therefore,

GE contends that this request would "impose an unduly oppressive and unreasonable burden on

GE, requiring it to investigate each of the 200 MatLab files on a record-by-record basis, through

multi-tiered reviews and interviews across various departments." Id. In response, Defendant

argues that this request seeks information related to how GE protects its trade secrets and that the

Government bears the burden of showing that GE considered materials trade secrets and took

adequate measures to protect those materials. See Dkt. No. 13 at 14.

       The Court agrees with GE that this request, which again seeks "all" documents and

records, fails the specificity requirement. Further, GE has sufficiently set forth that it does not

have such documents and that creating them would require an extensive investigation that would

impose an unreasonable burden on GE. As such, the Court grants GE's motion to quash as to

Request No. 9.

       3. Requests related to GE's valuation of the trade secrets (No. 10)

                 a. Request No. 10

       In his tenth request, Defendant seeks "[a]ll documents related to General Electric

Company's ("GE") calculation of the value of the alleged trade secrets at issue in the Indictment,

including, but not limited to underlying notes, calculations, communications, budgets and audits."

                                                  18
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 19 of 29



In response, GE contends that it does not have documents created at the time of Defendant's

alleged theft of trade secrets that reflect the value of those secrets. See Dkt. No. 1-1 at 16.

Moreover, GE asserts that "[t]o the extent that draft damages assessments provided to the

Government after Dr. Zheng's arrest and prosecution include estimates of the value of the trade

secrets at issue, the Government is in possession of those documents and has already provided

them to the defense." Id. Finally, GE contends that any additional draft damages assessments that

are among GE's internal files were prepared by in-house counsel and are therefore protected by

attorney-client and work-product privileges. See id. In response, Defendant points out that the

Government has identified a GE-employed expert who is expected to testify at trial regarding,

among other things, the value of the trade secrets at issue to a GE competitor. See Dkt. No. 13 at

15-16. According to Defendant, "[t]he government therefore has identified a GE employee who

has and will present sufficient information on the trade secrets for the GE witnesses to identify

and detail the economic value of the trade secrets, [and] GE is now unwilling to provide those

materials." Id. at 16-17. In its reply, GE reiterates that it has no additional documents to produce

in response to this request. See Dkt. No. 17 at 11.

       Pursuant Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure, the Government

was required to provide a written summary of its expert witnesses' testimony, which describes the

witnesses' opinions, the bases and reasons for those opinions, and the witnesses' qualifications.

The Government has complied with its discovery obligation for its expert witnesses. In his tenth

request, Defendant has failed to specify any additional evidence he is entitled to. Moreover, GE

has asserted that no such additional evidence exists that is not otherwise subject to attorney-client

or work-product privilege. Accordingly, the Court grants GE's motion to quash as to Request No.

10.

                                                  19
      Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 20 of 29



       4. Requests related to Dr. Zheng's misappropriation of the trade secrets (Nos. 11-25)

               a. Request No. 11

       In his eleventh request, Defendant seeks "[d]ocuments related to GE Power's and GE

Aviation's operations in China detailing the number of facilities, number of employees,

technologies created or serviced from those facilities and the dates each facility was opened." GE

contends that this request is unduly oppressive and unreasonable because it requires GE to locate

and review vast amounts of information regarding GE's operations in China. See Dkt. No. 1-1 at

17. Further, GE claims that this request fails to meet the specificity requirement because it does

not identify the facilities, custodians, technologies, or dates about which Defendant seeks such

information. See id. GE also contends that this request fails to meet the relevancy requirement,

arguing that "[e]ven assuming GE's purported need for additional materials providers were

relevant to this case (which it is not), Defendant fails to establish how GE's existing operations in

China would have any bearing on GE's purported need for additional material providers." Id. In

response, Defendant contends that this request is relevant "as much of the indictment describes

how Dr. Zheng was attempting to utilize GE materials for manufacturing seals in China." Dkt.

No. 13 at 18. Defendant argues that the Government and GE are aware that GE officials

encouraged Defendant to find Chinese-based suppliers for many of its sourced materials,

including the seals at issue. See id. "This request specifically seeks the GE materials showing the

breadth of GE's Chinese-based suppliers to present as part of his defense, to demonstrate that Dr.

Zheng's efforts to find Chinese-based suppliers for the seals was a reasonable response by Dr.

Zheng to fill a GE supply need." Id.

       As GE correctly notes, this request is a classic example of an overbroad and irrelevant

request that fails under Nixon. A request seeking information regarding the fact that GE had, or

                                                  20
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 21 of 29



has, operations in China, and information related to the technologies they create or service that

have nothing to do with the trade secrets at issue in the Indictment, is an exceedingly overbroad

request, that would result in largely, if not exclusively, irrelevant material, while creating a

significant burden on GE.

       Accordingly, the Court grants GE's motion to quash as to this request.

               b. Request No. 12

       In his twelfth request, Defendant seeks "[a]ll internal and external documents and

communications related to GE Power or GE Aviation's seal suppliers shutting down operations

and/or moving operations to Florida from Massachusetts." GE contends that this request fails the

specificity requirement and that Defendant fails to establish the relevance of GE's seal suppliers

shutting down or moving operations from Massachusetts to Florida, despite GE's having asked for

such clarity when Defendant framed this request as a discovery request. See Dkt. No. 1-1 at 18

(citation omitted). In response, Defendant contends that this information is relevant to his defense

and counters the Government's allegations that Defendant transferred seal plans and searched for

Chinese seal suppliers for an illegal purpose. See Dkt. No. 13 at 19.

       Nothing in Defendant's response changes the fact that this request is unreasonable and

oppressive. Further, GE has indicated that it has no brush seal suppliers in China, making it

entirely unclear how this request could lead to relevant information. Finally, even assuming that

this request could lead to information relevant to Defendant's purported defense, it still fails to

satisfy Nixon because it is plainly broader than necessary to accomplish this purpose. See United

States v. Skelos, No. 15-cr-317, 2018 WL 2254538, *3 (S.D.N.Y. May 17, 2018).

               c. Request No. 13



                                                   21
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 22 of 29



       In his thirteenth request, Defendant seeks "[a]n accounting of all GE Power and GE

Aviation's equipment and service sales to the Chinese government, Chinese entities and Chinese

persons in the last five years." According to GE, this request fails to satisfy the specificity

requirement both as to its scope and duration, and that it is unduly burdensome because it "would

require GE to perform '[a]n accounting' in response to the request." Dkt. No. 1-1 at 18.

According to GE's annual report, its revenues have approached or exceeded $100 billion in each

of the last five years, with much of that revenue being earned oversees. See id. GE, however,

does not account for its revenues by country, and it claims that creating an accounting of all sales

by two of GE's largest business divisions in China "would be a massive task." Id. In response,

Defendant claims that this information "is pertinent to the defense as it will demonstrate[ ]

through the subpoenaed GE records that allegations that Dr. Zheng was researching Chinese

suppliers, for GE products utilizing GE plans, was wholly consistent with GE's Chinese-based

business plan." Dkt. No. 13 at 19. Defendant continues that "GE is in many respects as much a

Chinese-based company as a United States company. It does billions of dollars in supplier

sourcing to China, and with companies associated directly and/or indirectly with the Chinese

[g]overnment. As this request provides a clearly delineated timeframe for a defined category of

documents, it is also sufficiently specific." Id.

       Although this request does request documents relating to a shorter timeframe (five years)

as opposed to most of the other requests that seek documents from the entire time Defendant was

employed with GE, it is nevertheless an overbroad request. This request would entail GE being

forced to provide information on all of its business activities in China, at great cost, and would

result in producing an incredible amount of information regarding business transactions that

Defendant had no role in. Had Defendant been accused of using his work email address to send

                                                    22
      Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 23 of 29



the alleged trade secrets to his co-defendant in China, the Court could potentially understand how

this information could be relevant. However, the allegations involve Defendant using his work

email address to forward encrypted information, hidden within other files, to his personal Hotmail

address, which he then forwarded to his co-defendant in China. Moreover, Defendant does not

even attempt to narrow this request down in his response to sales of services and equipment to

China that he was personally involved with, or by limiting the request to the sale of services or

equipment that involve the trademarks at issue in this case.

       Accordingly, the Court grants GE's motion to quash as to Request No. 13.

               d. Request No. 14

       In his fourteenth request, Defendant seeks "[t]he identification by company name and

location of any brush seal vendors used by GE that are currently using a wrapping drum to make

brush seals for GE steam turbine, gas turbine and/or aviation." GE contends that this is a civil

discovery interrogatory masquerading as a Rule 17(c) subpoena request and that it is unduly

oppressive and unreasonable in that it would require GE to perform investigations necessary to

create a new document, solely for purposes of this case, that lists names and addresses for vendors

across three business lines that manufacture brush seals in a particular way. See Dkt. No. 1-1 at

19. Further, GE argues that Defendant has failed to demonstrate how this information would be

relevant and admissible in this case. See id. According to Defendant, the Government "alleges

that the brush seals currently used in wrapping drums are brush seals for GE steam turbine, gas

turbine and/or aviation engines have value. To the extent there is any value as will be testified by

GE's experts, GE would have vendors who would produce the brush seals and therefore would be

able to reveal the value of the brush seals." Dkt. No. 13 at 20.



                                                 23
      Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 24 of 29



       Again, this request is exceedingly overbroad. In its response, Defendant could have

attempted to limit the scope of its response by perhaps limiting the request to the identification of

GE's primary brush seal vendor or even the top two, but instead simply attempts to explain the

relevance of this request. Accordingly, the Court finds that this request is plainly broader than

necessary to accomplish Defendant's stated purpose; and, therefore, the Court grants GE's motion

to quash as to Request No. 14.

               e. Request No. 15

       In his fifteenth request, Defendant seeks "[t]he presentation entitled 'Update on Kazan Fuel

Nozzle Fracture and Liberation RCA' by Rachel Hutchinson, presented on 10/18/2017 to the

weekly 'CEO Forum' meeting." In its motion, GE argues that Defendant fails to establish the

relevant of this presentation to the charges in the Indictment. See Dkt. No. 1-1 at 19. In response,

Defendant contends that "Request No. 15 is highly relevant because paragraph 79 in the

Indictment alleges that Dr. Zheng obtained information on fuel nozzles and that his actions were

his attempt to take GE trade secrets. Dr. Zheng had been invited by GE to presentations for his

insight on a nozzle issue with regard to a foreign-purchased GE turbine that had significant nozzle

issues. This request seeks the materials from the presentations attended by Dr. Zheng and others

where the nozzle problem was identified and his opinions solicited by the invitation, with the

expectation that the presentation's materials match Dr. Zheng's research within GE, so as to be

able to contribute to the GE solution." Dkt. No. 13 at 20.

       Contrary to Defendant's assertion, the Court fails to see how his involvement in a root

cause analysis for a fuel nozzle located outside of China is in any way relevant to Defendant's

alleged transfer of trade secrets to his co-defendant in China. Accordingly, the Court grants GE's

motion to quash as to Request No. 15.

                                                  24
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 25 of 29



               f. Request No. 16

       In his sixteenth request, Defendant seeks "[a]ll internal documents and communications

regarding GE's analysis and decision on Dr. Zheng's interest in working on projects outside GE."

In its motion, GE contends that it previously provided documents responsive to this request to the

Government. See Dkt. No. 1-1 at 19 (citation omitted). Further, GE indicates that it has

identified additional documents regarding its analysis of Defendant's interest in working on

projects outside of GE and it is producing those documents to the defense. See id. In his

response, Defendant in no way acknowledges that GE has already provided this information and,

instead, simply argues that it is relevant. See Dkt. No. 13 at 20.

       Since GE has already provided this information to Defendant and the Government, GE's

motion to quash as to Request No. 16 is denied as moot.

               g. Request No. 17

       In his seventeenth request, Defendant seeks "GE standards for awards to employees." In

its motion, GE contends Defendant fails to establish the relevance of GE's employee award

standards to the charges in the Indictment and that the request also fails to satisfy the specificity

requirement. See Dkt. No. 1-1 at 19-20. Although not outright stating so, in his response,

Defendant appears to limit this request to the standards for awards that he received while at GE.

See Dkt. No. 13 at 20.

       In its reply, GE indicates that it has searched for and identified a document listing

Defendant's awards and is producing it to the defense. See Dkt. No. 17 at 12. To the extent that

GE has now produced documents responsive to this request related to awards Defendant received

from GE, the motion to quash is denied as moot in part. However, to the extent that this request



                                                  25
      Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 26 of 29



seeks GE standards for awards to employees that Defendant did not receive while employed with

GE, the motion to quash is granted in part.

               h. Request No. 18

       In his eighteenth request, Defendant seeks "[a]ll materials submitted to the Department of

Energy related to any project that Dr. Zheng was the principal investigator, including the

submitted proposal, reward letter, signed contract and budget plan." In its motion, GE contends

that Defendant has offered no explanation as to why work performed for the Department of

Energy would be relevant to the allegations in the Indictment and that the request lacks the

requisite specificity. See Dkt. No. 1-1 at 20. In his response, Defendant narrows this request to a

specific project. See Dkt. No. 13 at 21-22. GE has indicated, with this additional specificity, it

has identified the project in question and is providing Defendant with copies of the materials

submitted to the Department of Energy. See Dkt. No. 17 at 12. As such, the Court GE's motion to

quash as to Request No. 18 is denied as moot.

               i. Request Nos. 19 & 20

       In his nineteenth request, Defendant seeks "[a]ll emails between GE and Dr. Zheng

requesting that he assist GE China in finding a new brush seal supplier in China." In his twentieth

request, Defendant seeks "[a]ll emails exchanged between Dr. Zheng and GE's IT Department

regarding software license usage in connection with MatLab, specifically including but not limited

to exchanges regarding the permissible time period for such license usage in 2018." In response,

GE contends that these requests fail the specificity requirement and also that, "[i]n any event, such

emails between GE and Dr. Zheng, to the extent they exist, would most likely – and most

conveniently – be found on the hard drive of Dr. Zheng's GE computer," which is in Defendant's

possession. See Dkt. No. 1-1 at 20. Further, GE contends that it would be burdensome and

                                                 26
      Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 27 of 29



oppressive to require GE to search for responsive documents to this request beyond what has

already been provided. See id. at 21. "Because of the nature of GE's computer architecture, the

only reasonable means for search for emails – particularly historic emails – is by searching the

hard drives of the individuals who sent or received such emails. Particularly in the absence of the

identities of specific GE employees who participated in the email communications Defendant

seeks, it would be impossible for GE to engage in a meaningful further email search." Id. In

response, Defendant contends that this request is sufficiently specific and material to his defense.

See Dkt. No. 13 at 22-23. Defendant further contends that "GE in stating that the information

responsive to these requests is 'most likely' on the hard drive implies that it may also be found

elsewhere. GE's response to Requests Nos. 19-20 are thus not appropriate or acceptable." Id. at

23.

       Perhaps if this were a civil case could GE's response be deemed "not appropriate or

acceptable." This, however, is a criminal case and Rule 17 does not provide for such expansive

discovery. As discussed above, when a party moves to quash a subpoena, "the party seeking

compliance must make a preponderance showing that the materials requested are relevant,

specifically identified, admissible, and not otherwise procurable by the exercise of due diligence."

Barnes, 560 Fed. Appx. at 39-40 (citing Nixon, 418 U.S. at 699-700) (emphasis added). GE has

explained that this information is already likely in Defendant's possession and could be retrieved

by his with little effort. Notably absent from Defendant's response is any indication that he is

reviewed the hard drives in his possession and that they do not contain the information he seeks.

If Defendant and his counsel are unwilling to search for this information that is likely already in

their possession, it would be patently unfair to force GE to do their work for them.

       Accordingly, the Court grants GE's motion to quash as to Request Nos. 19 & 20.

                                                 27
       Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 28 of 29



               j. Request No. 21

       In his twenty-first request, Defendant seeks "[a]ll documents related to GE's monitoring of

Dr. Zheng's activities on his GE workstation from November 1, 2017 to July 6, 2018." In his

twenty-second request, Defendant seeks "[a]ll GE documents and communications related to Dr.

Zheng's activities related to the alleged theft of trade secrets." And in his twenty-third request,

Defendant seeks "[a]ll GE policies on working on outside projects." In its motion, GE contends

that it has already provided the materials in these requests and, in any event, the requests fail to

satisfy the specificity requirement insofar as they seek "all" documents related to these various

topics. See Dkt. No. 1-1 at 21. In response, Defendant argues that the Government has not

provided him with the information responsive to these requests. See Dkt. No. 13 at 23-24.

       Since GE has already provided the information sought in these requests to the

Government, to the extent that Defendant is not in possession of this information, counsel should

seek relief from the Government. Since GE has already complied with these requests, its motion

to quash as to these request is denied as moot.

               k. Request No. 24

       In his twenty-fourth request, Defendant seeks "[a]ll electronic communication between Dr.

Zheng and any alleged co-conspirator." In its motion, GE argues that "[a]ny such emails between

Defendant and any alleged co-conspirator – to the extent they exist and were sent or received via

Dr. Zheng's GE computer – would be found on Defendant's computer, which, as noted, GE has

already provided to the Government." Dkt. No. 1-1 at 21. Further, GE contends that, for the same

reasons as set forth with respect to Request Nos. 19 and 20, it would be burdensome and

oppressive to require it to search for responsive documents to this request beyond what has

already been provided. See id. at 21-22.

                                                  28
      Case 1:20-mc-00057-MAD Document 18 Filed 10/27/20 Page 29 of 29



       Since GE has represented that it has already provided this information and because any

additional response to this request would be unduly oppressive and burdensome, the Court grants

GE's motion to quash as to Request No. 24.

               l. Request No. 25

       In his twenty-fifth request, Defendant seeks the "[i]dentification of any monitoring

software installed on Dr. Zheng's iPhone X (produced as 1B8)." In its motion, GE contends that it

did not have any monitoring software installed on Defendant's iPhone X. See Dkt. No. 1-1 at 22.

Defendant accepts this response and requests no additional relief as to this request. Accordingly,

GE's motion to quash is denied as moot as to Request No. 25.

                                       III. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that GE's motion to quash is GRANTED in part and DENIED as moot in

part; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: October 27, 2020
       Albany, New York




                                                 29
